          Case 1:14-cv-04030-VEC Document 250 Filed 03/01/21 Page 1 of 2
                                                                 USDC SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC #:
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 3/1/2021
 ------------------------------------------------------------ X
 OSCAR RAMIREZ, JAVIER GUERRERO,                              :
 GERONIMO HERCULANO, PABLO RUTILIO, :
 MAGGIE ANDRES CRECENCIO,                                     :
 GUILLERMO ALVAREZ, JUANA CRUZ                                : 14–CV-4030 (VEC)
 HERNANDEZ, LEONIDAS MATEO, ANYELI :
 OVALLES HERNANDEZ, MIRNA REYES                               :     ORDER
 MARTINEZ, RAMON ROSARIO, OMAR                                :
 TAVERAS, LUIS ESPINAL, and JUAN                              :
 SALMERON, on behalf of themselves and those :
 similarly situated,                                          :
                                                              :
 Plaintiffs,                                                  :
                                                              :
                            -against-                         :
                                                              :
 M L RESTAURANT, CORP., M.L. SAN JOSE :
 ENTERPRISES, CORP., d/b/a Liberato                           :
 Restaurant, ANTONIO MANUEL LIBERATO, :
 and NELSON GOMEZ, jointly and severally,                     :
                                                              :
 Defendants.                                                  :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

       WHEREAS on August 21, 2020, Defendants moved to stay the default provisions of the

settlement agreement (Dkt. 230);

       WHEREAS on February 26, 2021, Plaintiffs opposed Defendants’ motion (Dkt. 248);

       WHEREAS Defendants’ reply is due on March 12, 2021;

       IT IS HEREBY ORDERED THAT: A hearing on Defendants’ motion will be held on

March 15, 2021 at 2:00 p.m. The parties must appear for the hearing by dialing 888-363-4749,

using the access code 3121171, and the security code 4030; and
         Case 1:14-cv-04030-VEC Document 250 Filed 03/01/21 Page 2 of 2




       IT IS FURTHER ORDERED THAT in advance of the hearing, the parties must meet and

confer regarding the Burnside location (e.g., are rent payments current; did insurance cover some

or all of the damage to the restaurant; are there plans to reopen and, if so, when).



SO ORDERED.
                                                      _________________________________
Date: March 1, 2021                                   VALERIE CAPRONI
      New York, NY                                    United States District Judge




                                                  2
